Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-7 and 10-13 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election of Invention
In the Reply filed 07/13/2021, Applicants elected group I (claims 1-13) without traverse.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-7 and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-41 of US 10,822,638.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach a species of the instant broader generic claim.  More specifically, the conflicting claims teach 
1. A method of processing a plasma sample, the method comprising:
a) combining a plasma sample with
i) protease;
ii) a first lysis reagent, said first lysis reagent comprising
guanidine thiocyanate,
non-ionic detergent;
to form a mixture wherein proteins are digested by said protease;
b) to the mixture of step a) adding
iii) silica particles,
iv) a second lysis reagent, said second lysis reagent comprising:
guanidine thiocyanate;
non-ionic detergent;
and
v) isopropyl alcohol,
under conditions wherein DNA is bound to said silica particles;
c) separating silica particles with bound DNA from the mixture of b);
d) to the separated silica particles with bound DNA from step c) adding a first wash solution, said first wash solution comprising guanidine hydrochloride or guanidine thiocyanate and ethyl alcohol;
e) separating the silica particles with bound DNA from said first wash solution;
f) to the separated silica particles with bound DNA from step e) adding a second wash solution, said second wash solution comprising a buffer and ethyl alcohol;
g) separating the washed silica particles with bound DNA from said second wash solution;
h) eluting DNA from said washed silica particles with bound DNA from step g) to produce an isolated DNA sample.
9. The method of claim 1, wherein the mixture of step a) further comprises bulk fish DNA.

The instant claims recite:
1. A method of processing a plasma sample, the method comprising:
	a) combining a plasma sample with
		i) protease;
		ii) a first portion of guanidine thiocyanate;
		iii) a first portion of non-ionic detergent; and
		iv) bulk fish DNA diluent,
	to form a first mixture wherein proteins are digested by said protease;
	b) to the first mixture adding
		v) silica particles;
		vi) isopropyl alcohol;
		vii) a second portion of guanidine thiocyanate; and
		viii) a second portion of non-ionic detergent,
	to form a second mixture under conditions wherein DNA is bound to said silica particles;
	c) separating silica particles with bound DNA from the second mixture;
	d) to the separated silica particles with bound DNA adding a first wash solution, said first wash solution comprising guanidine hydrochloride or guanidine thiocyanate, and ethyl alcohol;
	e) separating the silica particles with bound DNA from said first wash solution;
	f) to the separated silica particles with bound DNA adding a second wash solution, said second wash solution comprising a buffer and ethyl alcohol;
	g) separating the washed silica particles with bound DNA from said second wash
solution;
	h) eluting DNA from said washed silica particles with bound DNA to produce an isolated DNA sample.	

Thus, the conflicting claims anticipate the instant claims.

Prior Art
The prior art, in light of secondary evidence in the specification, fails to teach or suggest the claimed method because Applicants have demonstrated that the claimed invention “improved yields of both unconverted and bisulfite-converted DNA, in some samples by as much as 20%” (see Spec, Example 10).  See US 15/335/111 (parent application).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637